Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
Applicant makes assertions (pages 7-8 of Response) directed towards the characteristic change, first working force, and second working force, and that “Rosani only teaches in the alternative that the user can select to instead monitor whether a maximum calibration pressure of the oil has been reached”, i.e. the occurrence of the second working force. Applicant further asserts that “in the situation where if the monitoring of the reaching of the closed position of the jaws is selected in Rosani, but the automatic switch-off of the motor only occurs with reaching the maximum calibration pressure, Rosani does not disclose or suggest that a notification is provided to the user to inspect the motor actuated working device”.
	However, the above asserted “situation” is not reflected within the claimed invention. The claims which Applicant argues recite two device value monitoring limitations. Both monitoring limitations are technically monitoring the same device value in distinct working force scenarios, both monitoring for the occurrence of an event. The first in which a characteristic change occurs indicating attaining of a first working force, the characteristic change resulting when the pair of jaws are abutting each other or a transition drop of the first (amended in) working force occurs. 
	The second monitoring limitation is directed towards monitoring the device value for an occurrence of a second working force, greater than the first working force, comprising a permitted maximum pressure value of the hydraulic medium. However, the limitation directed towards triggering an action, i.e. the asserted “notification that is provided to a user…” or “switching off”, occurs when the second working force has been sensed one or more plural times and when the characteristic change has not been indicated, i.e. the characteristic change that occurs as a result of closing jaws or transition drop does not occur, even though the same device value is still being monitored in both modes. A first working force may be attained and surpassed, and the characteristic change indicating does not occur, i.e. in one operational mode of Rosani and as recited in the claims, then the triggering takes place when the second working force is sensed. Examiner notes that Rosani does teach shutting off the motor when the characteristic change occurs, i.e. the final limitation of claim 49; see Col. 9, lines 21-26 and 36-45. Therefore, under either interpretation of multiple modes or concurrent operations, the prior art discloses the claimed invention. 
	Examiner notes that the method claim reflects contingent type limitations because there are multiple types of occurrences which do not have to happen concurrently. Rosani discloses an apparatus which is actively monitoring device values representative of a force actuated by jaws in both modes argued by Applicant. If the characteristic change doesn’t occur because the apparatus doesn’t fully close the jaws or the maximum pressure mode is selected by a user, and the maximum pressure value is reached, then the triggering step takes place. Furthermore, Rosani also discloses confirming the closed position of the jaws and switching off the motor as a result of the closed position, i.e. the characteristic change and triggering event, in at least Col. 7, lines 42-48 and Col. 10, lines 1-7. Examiner also points out that the method claim preamble is directed towards “a method configured to operate a motor-actuated device”. The entirety of the method of operation can include multiple modes, including those disclosed by Rosani. Furthermore, the apparatus claims are met by the prior art because  the device is ‘configured’ to perform the recited limitations. 
	Applicant’s amendments to recite “a transition to a rapid drop of the first working force occurs” have subsequently caused an indefiniteness issue within the scope of the claims, expanded upon below.  
	For these reasons, the rejection(s) have been maintained herein. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Examiner suggests amending the preamble to recite “A method of operating” instead of “A method configured to operate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 44, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16, 19, 21, 22, 45, and 50-58 are additionally rejected due to dependency from a rejected base claim.
The following is a reiteration of claim limitations:
monitoring the device value 
A) for an occurrence of a characteristic change indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation, 	
B) the characteristic change resulting when the pair of jaws are abutting each other or a transition to a rapid drop of the first working force occurs;
Limitation B) is in conflict with limitation A). In limitation A), the characteristic change occurs which indicates a first working force is attained. However, in the latter alternative of limitation B) emphasized in italics, the characteristic change is a result of a transition to a rapid drop of the first working force. It is unclear how the characteristic change is indicating that the first working force is attained and also a result of a drop of the first working force. What happens first, the attainment of the first working force that indicates the characteristic change occurred? Or the first working force is reached and then a drop occurs, resulting in the characteristic change? The latter option would then require that the characteristic change does not actually indicate that the first working force is attained, but instead indicates either a transition drop has occurred or a force smaller than the first working force has been attained. 
For the purposes of examination, Examiner has interpreted the claims in light of the previous claim set. Please see the prior art rejection(s) supplied below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 19, 21, 22, 44-47, and 49-58 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosani (US 10710223).
Regarding claim 15, Rosani discloses a method configured to operate a motor-actuated working device comprising:
actuating a pair of jaws (13, 14; Col. 10, lines 21-41) under action of at least one of 
an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44);
sensing a device value representative of the force applied to the blank by the pair of jaws (Col. 4, lines 44-46 disclose a first control system which detects and acquires values or data representative of parameters of said work cycles; wherein Col. 5, lines 54-55 disclose that the types of work cycle parameters, including a compression or cutting force); 
monitoring the device value for an occurrence of a characteristic change indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws; wherein Col. 10, lines 1-7 and 31-35 disclose an operation which is terminated when the closed position of the jaw is reached, i.e. a first working force at a stage of completion, before reaching the maximum calibration pressure), 
the characteristic change resulting when the pair of jaws are abutting each other or a transition to a rapid drop of the working first working force occurs (wherein Col. 9, lines 22-26 disclose monitoring until the closed position of the jaws 13 is reached; see also wherein Col. 7, lines 35-48 disclose monitoring the pressure value during movement of the jaws from an open position to a closed position; see also Col. 6 line 65-Col. 7, line 2);
monitoring the device value for an occurrence of a second working force applied to the blank by the pair of jaws, wherein the second working force is higher than the first working force, and the second working force comprises a permitted maximum pressure value of the hydraulic medium of the motor-actuated working device (Col. 5, lines 54-55 disclose that the work parameters may comprise one or more of a maximum compression or cutting force and a maximum pressure of hydraulic oil reaches in the work cycle; wherein Col. 10, lines 10-13 disclose a value indicative of a maximum reached compression force, as well as confirmation of the result of the compression process); and 
triggering at least one of the following actions when the second working force has been sensed one time or plural times and when the characteristic change has not been indicated (wherein a user may select the mode of the tool, the maximum calibration pressure is used to determine when the operation is complete and the operation is then interrupted, i.e. the resulting characteristic change due to the closing of the jaws is not indicated and the motor is switched off when a maximum calibration pressure is reached, which is higher than the first working force; see Col. 10, lines 1-7 and 28-35): 
(1) providing a notification to a user to inspect the motor-actuated  working device and (2) switching-off of the motor actuated working device to force to the user to inspect the motor-actuated working device (wherein there is a user interface that includes a display device, e.g. an LCD or an LED, disclosed in Col. 10, lines 1-13, to optionally select to switch off the motor as a result of the maximum calibration pressure; wherein the display is also used as a confirmation of the result of the compression process; see also Col. 5, lines 24-30 disclosing performed work conditions and result; wherein Col. 5, lines 54-59 disclose one or more error messages and one or more anomaly warnings).
Examiner’s Note: Although the second working force is narrowed to a pressure of the hydraulic medium, Examiner is interpreting the first working force as unnarrowed, as there are multiple types of forces which can be measured and converted in a proportional manner to compare the first and second working forces in the same units. This interpretation also applied to the unnarrowed device value units, as the device value is representative of the force, as recited in the claims. Please note that this interpretation also applies to claims 44 and 49. 
Please also refer to MPEP 2112.02, Process Claims, Section I.: wherein under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Apparatus claims as elucidated below are anticipated by Rosani. 
Regarding claim 44, Rosani discloses a motor-actuated working device configured to apply a force to a blank (see abstract and Col. 1, lines 4-15), comprising:
a pair of jaws actuatable (13, 14; Col. 10, lines 21-41) under action of at least one of an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44; see also Col. 9, lines 1-17), the motor-actuated working device being configured to:
sense a device value representative of the force applied to the blank by the pair of jaws (Col. 4, lines 44-46 disclose a first control system which detects and acquires values or data representative of parameters of said work cycles; wherein Col. 5, lines 54-55 disclose that the types of work cycle parameters, including a compression or cutting force; see also Col. 9, lines 22-45 and Col. 7, lines 49-67), 
monitor the device value for an occurrence of a characteristic change indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws and the confirmation signal; wherein Col. 10, lines 1-7 and 31-35 disclose an operation which is terminated when the closed position of the jaw is reached, i.e. a first working force at a stage of completion, before reaching the maximum calibration pressure), the characteristic change resulting when the pair of jaws are abutting each other or a transition to a rapid drop of the first working force occurs (wherein Col. 9, lines 22-26 disclose monitoring until the closed position of the jaws 13 is reached; see also wherein Col. 7, lines 35-48 disclose monitoring the pressure value during movement of the jaws from an open position to a closed position; see also Col. 6 line 65-Col. 7, line 2), 
monitor the device value for an occurrence of a second working force applied to the blank by the pair of jaws, wherein the second working force is higher than the first working force, and the second working force comprises a permitted maximum pressure value of the hydraulic medium of the motor-actuated working device (Col. 5, lines 54-55 disclose that the work parameters may comprise one or more of a maximum compression or cutting force and a maximum pressure of hydraulic oil reaches in the work cycle; wherein Col. 10, lines 10-13 disclose a value indicative of a maximum reached compression force, as well as confirmation of the result of the compression process), and 
 trigger at least one of the following actions when the second working force has been sensed one time or plural times and when the characteristic change has not indicated (wherein a user may select the mode of the tool, the maximum calibration pressure is used to determine when the operation is complete and the operation is then interrupted, i.e. the resulting characteristic change due to the closing of the jaws is not indicated and the motor is switched off when a maximum calibration pressure is reached, which is higher than the first working force; see Col. 10, lines 1-7 and 28-35): 
(1) providing a notification to a user to inspect the motor-actuated working device and (2) a switching-off of the motor-actuated working device to force the user to inspect motor-actuated the working device (wherein there is a user interface that includes a display device, e.g. an LCD or an LED, disclosed in Col. 10, lines 1-13, to optionally select to switch off the motor as a result of the maximum calibration pressure; wherein the display is also used as a confirmation of the result of the compression process; see also Col. 5, lines 24-30 disclosing performed work conditions and result; wherein Col. 5, lines 54-59 disclose one or more error messages and one or more anomaly warnings).
	Regarding claim 46, Rosani discloses a motor-actuated working device configured to apply a force to a blank (see abstract and Col. 1, lines 4-15), comprising:
a pair of jaws actuatable (13, 14; Col. 10, lines 21-41) under action of at least one of an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44; see also Col. 9, lines 1-17), the motor-actuated working device being configured to:
sense pressures and determine pressure steps (Col. 7, lines 43-67, see pressure differences, intervals, and sensors),
monitor the pressure steps for an occurrence of a characteristic change indicating an attainment of a first working force applied to the blank by the pair of jaws at a stage of completion of the working operation (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws), 
the characteristic change resulting when a pressure step is greater than a predetermined step height (Col. 7, lines 49-67 disclose calculating a pressure difference detected at the beginning and end of each of said predetermined time intervals or pumping cycle intervals and comparing the calculated pressure difference with a reference value of the closed position of the jaws; wherein Col. 9, lines 14-21 disclose identifying, on the basis of the monitored pressure, an engagement moment in which the jaws engage the object and in which the object compression starts and when the jaws are in the closed position at a different pressure), 
monitor the pressure steps for an occurrence of a force applied to the blank by the pair of jaws representative of a second working force, the second working force being higher than the first working force (wherein the second working force is the maximum compressive force, i.e. greater than the first working force, see Col. 10 lines 1-13 and 23-27), and 
switching-off the motor-actuated working device when the second working force is reached one time or plural times to force a user to inspect the motor-actuated working device (Col. 9, lines 21-26 and 36-45; Col. 10, lines 28-36).
	Regarding claim 49, Rosani discloses a motor-actuated working device configured to apply a force to a blank (see abstract and Col. 1, lines 4-15), comprising:
a pair of jaws actuatable (13, 14; Col. 10, lines 21-41) )under action of at least one of an electric motor (6) and a hydraulically operated piston (12) operated via a hydraulic medium to apply a force to a blank to perform a working operation comprising one of crimping the blank, cutting the blank and stamping the blank (Col. 1, lines 9-15 disclose hydrodynamic cutting or compressing operations; see also Col. 6, lines 35-44; see also Col. 9, lines 1-17), the motor-actuated  working device being configured to: 
sense a device value representative of the force applied to the blank by the pair of jaws (Col. 4, lines 44-46 disclose a first control system which detects and acquires values or data representative of parameters of said work cycles; wherein Col. 5, lines 54-55 disclose that the types of work cycle parameters, including a compression or cutting force), 
monitor the device value for an occurrence of a characteristic change indicating an attainment of a first working force applied by the jaws at a stage of completion of the working operation (wherein Col. 9, lines 5-26 disclose monitoring pressure and indicating when the jaws engage the workpiece and start the compression operation; wherein Col. 9, lines 36-41 disclose a monitoring device which monitors the reaching of the closed position of the jaws; wherein Col. 10, lines 1-7 and 31-35 disclose an operation which is terminated when the closed position of the jaw is reached, i.e. a first working force at a stage of completion, before reaching the maximum calibration pressure), 
the characteristic change resulting hen the jaws are abutting each other or a transition to a rapid drop of the first working force occurs (wherein Col. 9, lines 22-26 disclose monitoring until the closed position of the jaws 13 is reached; see also wherein Col. 7, lines 35-48 disclose monitoring the pressure value during movement of the jaws from an open position to a closed position; see also Col. 6 line 65-Col. 7, line 2); 
monitor the device value for an occurrence of a second working force applied to the blank by the pair of jaws, wherein the second working force is higher than the first working force, and the second working force comprises a permitted maximum pressure value of the hydraulic medium of the motor-actuated working device (Col. 5, lines 54-55 disclose that the work parameters may comprise one or more of a maximum compression or cutting force and a maximum pressure of hydraulic oil reaches in the work cycle; wherein Col. 10, lines 10-13 disclose a value indicative of a maximum reached compression force, as well as confirmation of the result of the compression process), 
sense at least one of a motor current of the electric motor and a hydraulic pressure in the hydraulic medium at time intervals below a tenth of a second (wherein Examiner recognizes this language as intended use and functionally limiting the apparatus, whereby Rosani uses real time data associated with parameter, i.e. inclusive of fractional seconds; see Col. 3, lines 18-24; see Col. 7, lines 51-61; Col. 10, lines 23-27 regarding the pressure, and see Col. 8, lines 1-12 regarding motor current and time intervals), and
trigger termination of the working operation immediately during the sensing of the characteristic change (see Col. 9, lines 21-26 and 36-45). 
Regarding claims 16, 51, and 55, Rosani discloses all of the previously recited limitations, and wherein the device value is a pressure in the hydraulic medium (Col. 7, lines 51-61; Col. 10, lines 23-27).
Regarding claims 19, 52, and 56, Rosani discloses all of the previously recited limitations, and wherein the device value is an amount of a motor current of the electric motor (Col. 8, lines 1-12).
Regarding claims 21, 53, and 57, Rosani discloses all of the previously recited limitations, and wherein the device value is a gradient of a pressure or current curve (wherein a gradient is recognized as a slope of a curve; wherein Rosani discloses that the electrical current and/or pressure is measured, detected, monitored, and compared with other current values, i.e. points with coordinates along an x and y axis being compared with one another; see at least Col. 7, line 50-Col. 8, line 12). 
Regarding claim 22, Rosani discloses all of the previously recited limitations, and wherein the switching-off the motor-actuated working device is carried out or takes place immediately when the characteristic change is indicated (Col. 10, lines 1-7 disclose switching off the motor when the closed position of jaws 13, 14 is reached; wherein Col. 7, lines 43-48 disclose interrupting the actuation of the electric motor in dependency of a sensor which confirms that the jaws are closed).
Regarding claim 45, Rosani discloses all of the previously recited limitations, and wherein the switching-off of the motor-actuated working device is carried out immediately when the characteristic change is detected (Col. 10, lines 1-7 disclose switching off the motor when the closed position of jaws 13, 14 is reached; wherein Col. 7, lines 43-48 disclose interrupting the actuation of the electric motor in dependency of a sensor which confirms that the jaws are closed).
Regarding claim 47, Rosani discloses all of the previously recited limitations, and wherein the termination of the working operation is carried out immediately when the characteristic change is detected (wherein the actuation of the motor is interrupted when the closed position is reached, in dependency of the confirmation signal).
Regarding claim 50, 54 and 58, Rosani discloses all of the previously recited limitations, and wherein the device value is a force, expansion or tension measured by a strain gauge in a part of the motor-actuated working device that is subjected to a force during the working operation (wherein Col. 9, lines 1-12 disclose a pressure sensor in signal connection with the control circuit; wherein Col. 9, lines 30-54 disclose the operation of sensors 22, 23, 24 during operation; see Figures 6-8).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723